DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 6th, 2021 has been entered.
Response to Arguments
Applicant's arguments filed July 6th, 2021 have been fully considered but they are not persuasive. 
Applicant argues that Koehne does not disclose, teach, or suggest the utilization of tandem blades/vanes of being “directly one behind the other”. Applicant points to Figure 3 and the deltaX parameter in overlap. This argument is not persuasive. As previously argued, Koehne does not require the tandem blades overlap in the axial direction. Indeed, in alternative embodiment, Koehne discloses a specific embodiment where this occurs “FIG. 12 shows a tandem guide vane segment…wherein the two guide vanes do not overlap” (Col. 7, Lines 5-7).  Koehne further discloses in the invention summary “The front guide vane and the rear guide vane can be arranged either in an overlapping manner or with an axial distance to each other” (Col. 1, Lines 34-36). Indeed, even in the section cited by Applicant, Koehne further discloses “However, this is not necessarily the case. In other exemplary embodiments, the trailing edge HK of the front vane 21 and the leading edge VK of the rear vane 22 are arranged at an 
With respect to the new claims 17-19, Applicant argues that Koehne fails to disclose, teach, or suggest the circumferential alignment of the tandem vanes/blades, including in non-overlap. However, such limitations introduce issues of indefiniteness and written description.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features regarding the circumferential alignment of the tandem vanes (as claimed in claims 17-19) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 17-18 have been amended to include limitations that the trailing edge of the front vane is “circumferentially in line” with a leading edge of a rear vane, and the trailing edge of a rear vane is “circumferentially in line” with a leading edge of a front vane. However, the only details of the alignment of the vanes that is shown in the originally filed disclosure is in Paragraph 34, and states “Two such outlet side guide blades 30a in each case form a tandem arrangement consisting of guide blades 30a arranged in the axial claim 19, the same problems arise. There is no disclosure of the axially paced apart being directly circumferentially one behind the other such that the two stator side guide blades “do not overlap”. Moreover, if the vanes are arranged as recited, they must overlap in some interpretations because from viewing from the front or the back, you can only see one vane or the other, and are therefore overlapping. Thus, the originally filed disclosure does not reasonably convey to one of ordinary skill in the art that Applicant was in possession of the invention as now presented/claimed at the time of the filing of the instant invention.
Claims 17-19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 17-18 recite a rear and a front vane. However, it’s not clear if the recited front and rear vanes are the same previously recited two vanes of claim 1, or not.
Claim 19 recites that the blades do not overlap, but if the vanes are arranged as recited, they must overlap in some interpretations because from viewing from the front or the back, you can only see one vane or the other, and are therefore overlapping.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Koehne (US 10500683).
Koehne discloses an outlet side guide blade ring of stator side guide blades (Figure 4) of an axial compressor of a gas turbine, comprising: an inner shroud (24’) and an outer shroud (23’); first fastening devices are formed on the outer shroud via which the guide blade ring is configured to be directly attached to an intermediate housing of the gas turbine (intended use; capable of being attached directly via tabs; see annotation); second fastening devices are formed on the inner shroud via which an inside wall of a diffuser of the gas turbine is configured to be directly attached to the guide blade ring (intended use; capable of being attached directly via tabs; see annotation) wherein the first fastening devices are formed on the outer shroud in an area between outermost upstream ends and outermost downstream ends of guide blades; and wherein the second fastening devices are formed on the inner shroud in an area between the outermost upstream ends and the outermost downstream ends of the guide blades (both tabs are in the axial center of the inner and outer shrouds), wherein two stator side guide blades of the outlet side guide blade ring form a tandem arrangement (21’ and 22’), and wherein the outlet side guide blade ring is configured for a diffuser to be arranged downstream of the two stator side guide blades of the outlet side guide blade ring that form the tandem arrangement (see Figure 4).
Koehne in the disclosed embodiment of Figure 4 fails to teach wherein the two stator side guide blades that form the tandem arrangement are axially spaced apart such that the two stator side guide blades do not overlap such that they are directly one behind the other.
Koehne in an alternative embodiment (Figure 12) teaches a tandem stator blade arrangement whereby the blades are axially spaced apart such that the two stator side guide 
Because Koehne discloses tandem blade arrangements for the stator arranged in both overlapping and non-overlapping configuration and further discloses that the front guide vane and the rear guide vane can be arranged either in an overlapping manner or with an axial distance to each other, and because the disclosure does not explicitly state any specified criticality with a differentiation in overlap and non-overlap tandem blade arrangement or that the differentiation solves any stated problem or is for any particular purpose (indeed, the specification does not explicitly disclose the feature and is relying entirely on drawings for support), it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the embodiment of Koehne such that the two stator side guide blades that form the tandem arrangement are axially spaced apart such that the two stator side guide blades do not overlap and directly one behind the other as taught in alternative embodiments of Koehne since they are obvious variants of one another (as Koehne says the arrangements can be either or) for the purposes of achieving improved compressor performance and thereby improved engine efficiency.


    PNG
    media_image1.png
    344
    396
    media_image1.png
    Greyscale

Claims 1-2, 7-9, 11, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kirtley (US 8328513) in view of Koehne (US 10500683), and Paulino (US 7819622), and further in view of Pask (US 4798514).
Regarding claims 1 and 11;
Kirtley discloses a gas turbine (Figure 1), comprising: an axial compressor (52) configured to compress air, comprising: stator side guide blades (Figure 2, 62); and rotor side moving blades (Figure 2, 60); a burner comprising at least one combustion chamber (56), to which air compressed in the axial compressor is fed and in which a fuel can be combusted in with the compressed air, subject to heating the air; a turbine (54) configured to expand the heated air; a diffuser (83) arranged downstream of the axial compressor, as seen in a flow direction of the compressed air, the diffuser comprising: an inside wall (90); and an outside wall (88); an outlet side guide blade ring of a stator side, comprises: outlet side guide blades of the compressor (Figure 4), each guide blade having an upstream end and a downstream end (leading and trailing edges of blades 62); an inner shroud (attached at 90 in Figure 4); and an outer shroud (attached 
It is likely Kirtley discloses an intermediate housing, but it is not explicitly shown in the disclosed embodiments. Therefore, Kirtley fails to teach an intermediate housing following the outside wall of the diffuser, the first fastening devices formed on the outer shroud of the outlet side guide blade ring of the stator side guide blades in an area between outermost upstream ends and outermost downstream ends of the guide blades via which the guide blade ring is directly attached to the intermediate housing; and second fastening devices formed on the inner shroud of the outlet side guide blade ring of the stator side guide blades in an area between the outermost upstream ends and the outermost downstream ends of the guide blades via which the inside wall of the diffuser is directly attached to the guide blade ring, wherein two stator side guide blades of the outlet side guide blade ring form a tandem arrangement, and wherein the diffuser is arranged downstream of the two stator side guide blades of the outlet side guide blade ring that form the tandem arrangement.
Koehne teaches an outlet side guide blade ring of stator side guide blades (Figure 4) of an axial compressor of a gas turbine, comprising: an inner shroud (24’) and an outer shroud (23’); first fastening devices are formed on the outer shroud via which the guide blade ring is configured to be directly attached to an intermediate housing of the gas turbine (intended use; capable of being attached directly via tabs; see annotation); second fastening devices are formed on the inner shroud via which an inside wall of a diffuser of the gas turbine is configured to be directly attached to the guide blade ring (capable of being attached via tabs; see annotation) wherein the first fastening devices are formed on the outer shroud in an area between outermost upstream ends and outermost downstream ends of guide blades; and wherein the second fastening devices are formed on the inner shroud in an area between the 

    PNG
    media_image1.png
    344
    396
    media_image1.png
    Greyscale

Paulino teaches an outlet side guide blade arrangement for a compressor comprising blades (30) fixed via an inner tab (32) and an outer tab (34 shown in Figures 5-7, but arranged in the middle of the shroud as 132 in Figure 11). The diffuser (66) includes inner and outer walls (Figures 6-7) and an intermediate housing follows the outside wall of the diffuser (see Figures 6-7, “intermediate housing depicted below).

    PNG
    media_image2.png
    270
    275
    media_image2.png
    Greyscale

Pask teaches stator guide blades comprising: an inner shroud (18) and an outer shroud (19); first fastening devices (34) are formed on the outer shroud via which the guide blade ring is configured to be directly attached to an intermediate housing of the gas turbine; second 
Because Kirtley discloses an outlet side guide blade arrangement for a compressor which attaches inner and outer shrouds to the diffuser, and because Koehne is directed to a tandem blade arrangement for a compressor in a gas turbine engine which is formed of a singular manufactured piece with inner and outer mounting tabs such that the tandem blade arrangements for the stator arranged in both overlapping and non-overlapping configuration and further teaches that the front guide vane and the rear guide vane can be arranged either in an overlapping manner or with an axial distance to each other, and because the disclosure does not explicitly state any specified criticality with a differentiation in overlap and non-overlap tandem blade arrangement or that the differentiation solves any stated problem or is for any particular purpose (indeed, the specification does not explicitly disclose the feature and is relying entirely on drawings for support), it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the outlet side guide blade ring of Kirtley such that it is a tandem blade arrangement that is spaced in axial direction without overlap and directly one behind the other as taught by Koehne for the purposes of optimizing compressor performance and thereby improved engine efficiency. 
Because Kirtley discloses an outlet side guide blade arrangement for a compressor which attaches inner and outer shrouds to the diffuser, and because Paulino teaches stator 
Because Kirtley discloses an outlet side guide blade arrangement for a compressor which attaches inner and outer shrouds to the diffuser, and because Koehne is directed to a tandem blade arrangement for a compressor in a gas turbine engine which is formed of a singular manufactured piece with inner and outer mounting tabs, and because Paulino teaches stator guide blades for a compressor with inner and outer fastening devices in the relative axial center of the shrouds, and because Pask teaches mounting arrangements for a stator blade arrangement in the axial center area of the blades/shrouds, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mounting arrangement of Kirtley such that the mounting tabs are arranged in the axial center as taught by Koehne, Paulino, and Pask for the purposes of mounting the outlet side guide blades. Changing the flanges/mounts is well within the purview of the ordinarily skilled artisan.
	Regarding claim 2, Kirtley in view of Koehne, Paulino, and Pask teaches the gas turbine engine according to claim 1 above. Kirtley as modified by Paulino further teaches the intermediate housing is an integral part of the outside diffuser wall (see annotation above).
Regarding claims 7-9, Kirtley in view of Koehne, Paulino, and Pask teaches the gas turbine engine according to claim 1 above.  Kirtley further discloses the stator side guide blades, inner shroud, outer shroud, first, and second fastening devices as forming a monolithic assembly (Figure 4 show no dividing lines between each of the structures). The generative production methodology and 3D printing 
Regarding claims 14-16, Kirtley in view of Koehne, Paulino, and Pask teaches the gas turbine engine according to claim 1 above.  Kirtley as modified teaches the tandem blades forming a segments of the same arc (see Figure 4 of Koehne), and the outlet side guide blade ring is a “unitary” blade ring (monolithic as taught by Koehne). The stator side guide blades have uniform leading/trailing edges (Kirtley, Figure 4).
Claims 4-6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kirtley (US 8328513) in view of Koehne (US 10500683), and Paulino (US 7819622) and Pask (US 4798514), and further in view of Langer (US 4365933).
Kirtley in view of Koehne, Paulino, and Pask teaches the gas turbine engine according to claim 1 above. The thicknesses of the stator side guide blade of the outlet side guide blade ring is defined by a maximum distance between a suction and pressure side and the thickness of the shroud is defined by a distance between two boundary surfaces of the respective shroud in a radial direction (implicit definitions of thicknesses).
Kirtley fails to teach the ratio between a thickness of the stator guide blades and a thickness of the respective inner/outer shrouds is greater than or equal to 1:5.
Langer teaches a stator assembly with inner and outer bands (3-4) with stator vanes therebetween (vanes 2). The ratio of the average vane thickness to the shroud/band thicknesses is approximately 1:3 and 1:10.
	Since applicant has not disclosed that having the thickness ratio of the vanes to the shroud(s) at this specific shape and dimensions solves any stated problem or is for any particular purpose and it .
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kirtley (US 8328513) in view of Koehne (US 10500683), and further in view of Liebl et al. (US 20160222807).
Kirtley discloses a gas turbine (Figure 1), comprising: an axial compressor (52) configured to compress air, comprising: stator side guide blades (Figure 2, 62); and rotor side moving blades (Figure 2, 60); a burner comprising at least one combustion chamber (56), to which air compressed in the axial compressor is fed and in which a fuel can be combusted in with the compressed air, subject to heating the air; a turbine (54) configured to expand the heated air; a diffuser (83) arranged downstream of the axial compressor, as seen in a flow direction of the compressed air, the diffuser comprising: an inside wall (90); and an outside wall (88); an outlet side guide blade ring of a stator side, comprises: outlet side guide blades of the compressor (Figure 4), each guide blade having an upstream end and a downstream end (leading and trailing edges of blades 62); an inner shroud (attached at 90 in Figure 4); and an outer shroud (attached at 88 in Figure 4). The assembly is a monolithic assembly as there is no breakage between the inner shroud, blade, outer shroud, and the fastening devices (which are integral to the device)
Kirtley fails to teach the first fastening devices formed on the outer shroud of the outlet side guide blade ring of the stator side guide blades in an area between outermost upstream ends and outermost downstream ends of the guide blades via which the guide blade ring is directly attached to the intermediate housing; and second fastening devices formed on the inner shroud of the outlet side guide blade ring of the stator side guide blades in an area between the outermost upstream ends and the outermost downstream ends of the guide 
Koehne teaches an outlet side guide blade ring of stator side guide blades (Figure 4) of an axial compressor of a gas turbine, comprising: an inner shroud (24’) and an outer shroud (23’); first fastening devices are formed on the outer shroud via which the guide blade ring is configured to be directly attached to an intermediate housing of the gas turbine (intended use; capable of being attached directly via tabs; see annotation); second fastening devices are formed on the inner shroud via which an inside wall of a diffuser of the gas turbine is configured to be directly attached to the guide blade ring (capable of being attached via tabs; see annotation) wherein the first fastening devices are formed on the outer shroud in an area between outermost upstream ends and outermost downstream ends of guide blades; and wherein the second fastening devices are formed on the inner shroud in an area between the outermost upstream ends and the outermost downstream ends of the guide blades (both tabs are in the axial center of the inner and outer shrouds), wherein two stator side guide blades of the outlet side guide blade ring form a tandem arrangement (21’ and 22’), and wherein the outlet side guide blade ring is configured for a diffuser to be arranged downstream of the two stator side guide blades of the outlet side guide blade ring that form the tandem arrangement (see Figure 4). The arrangement is formed of a monolithic piece. Koehne in an alternative embodiment (Figure 12) teaches a tandem stator blade arrangement whereby the blades are axially spaced apart such that the two stator side guide blades do not overlap. Specifically, Koehne teaches “In the exemplary embodiment of FIG. 12, the guide vanes 21, 22 are embodied 


    PNG
    media_image1.png
    344
    396
    media_image1.png
    Greyscale

Because Kirtley discloses an outlet side guide blade arrangement for a compressor which attaches inner and outer shrouds to the diffuser, and because Koehne is directed to a tandem blade arrangement for a compressor in a gas turbine engine which is formed of a singular manufactured piece with inner and outer mounting tabs such that the tandem blade arrangements for the stator arranged in both overlapping and non-overlapping configuration and further teaches that the front guide vane and the rear guide vane can be arranged either in or with an axial distance to each other, and because the disclosure does not explicitly state any specified criticality with a differentiation in overlap and non-overlap tandem blade arrangement or that the differentiation solves any stated problem or is for any particular purpose (indeed, the specification does not explicitly disclose the feature and is relying entirely on drawings for support), it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the outlet side guide blade ring of Kirtley such that it is a tandem blade arrangement that is spaced in axial direction without overlap and directly one behind the other as taught by Koehne for the purposes of optimizing compressor performance and thereby improved engine efficiency. 
Because Kirtley discloses an outlet side guide blade arrangement for a compressor which attaches inner and outer shrouds to the diffuser, and because Koehne is directed to a tandem blade arrangement for a compressor in a gas turbine engine which is formed of a singular manufactured piece with inner and outer mounting tabs, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mounting arrangement of Kirtley such that the mounting tabs are arranged in the axial center as taught by Koehne for the purposes of mounting the outlet side guide blades. Changing the flanges/mounts is well within the purview of the ordinarily skilled artisan.
Liebl teaches a guide vane ring for a turbomachine including an outer shroud (14), inner shroud (16), and blades (12) therebetween. Liebl further discloses, “In another advantageous embodiment of the invention, it is provided that the guide vane ring segment is manufactured by means of an additive manufacturing method… Examples of additive manufacturing methods are laser sintering or laser melting and so-called 3D printing” (Paragraph 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kirtley for fabricating a monolithic outlet 
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN D SEABE whose telephone number is (571)272-4961.  The examiner can normally be reached on Monday-Friday, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUSTIN D SEABE/Primary Examiner, Art Unit 3745